Citation Nr: 1528550	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  14-01 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

(The issues of entitlement to payment or reimbursement of medical care expenses for treatment at the Mental Health Resource Center on June 4, 2013 and entitlement to payment or reimbursement of medical care expenses for treatment at St. Vincent's Medical Center from June 10 to 11, 2013 are addressed in a separate decision under a different docket number).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from April 2001 to September 2005.

This case comes before the Board of Veterans' Appeals on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ reopened a prior final denial of service connection for PTSD and denied the claim on the merits.  For procedural purposes, the Board has phrased the issue as a matter of reopening a prior final denial pending further appellate review.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996) (holding that the Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the AOJ). 

The Veteran did not report for a video-conference hearing before the Board scheduled for April 21, 2015.  

The Board observes that the record on appeal before the Board consists of two separate paper folders relating to a medical reimbursement appeal unrelated to the service connection claim on appeal.  The documents pertaining to this appeal are stored electronically in the Veterans Benefits Management System (VBMS) and Virtual VA.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As a general rule, when a Veteran fails to report for a scheduled hearing without good cause, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  However, requests for a change in a Board hearing date may be made at 

any time up to two weeks before the scheduled date of the hearing.  38 C.F.R. § 20.704(c).  Such requests must be in writing and must show good cause why a new hearing date is necessary.  Id.  If good cause is shown, the hearing will be rescheduled for the next available hearing date after the Veteran or his representative gives notice that the contingency which gave rise to the request for postponement has been removed.  Id. 

The Veteran was scheduled for a video-conference hearing before the Board to be held on April 21, 2015.  On April 13, 2015, the AOJ contacted the Veteran to clarify whether he would attend the scheduled video-conference hearing.  The Veteran indicated his desire to reschedule the hearing.  The AOJ did not seek information regarding the reason for the rescheduling.  

In light of the Veteran's explicit request to reschedule his hearing prior to his assigned hearing date, and the lack of clarification obtained by the AOJ, the Board finds that a remand is warranted to reschedule a video-conference Board hearing for the Veteran.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a Veterans Law Judge at the earliest available opportunity.  Notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




